Matter of Jaquan F. (Alexis F.) (2014 NY Slip Op 06260)
Matter of Jaquan F. (Alexis F.)
2014 NY Slip Op 06260
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Friedman, J.P., Acosta, Saxe, Gische, Kapnick, JJ.


12978

[*1] In re Jaquan F., Petitioner-Respondent, A Child Under the Age of Eighteen Years, etc.,
andAlexis F., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.
Anne Reiniger, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Benjamin Welikson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the child.
Order of disposition, Family Court, Bronx County (Carol R. Sherman, J.), entered on or about May 6, 2013, which, upon a fact-finding determination that respondent mother neglected the subject child, placed the child with petitioner agency until the next permanency hearing, and directed respondent to comply with certain conditions, unanimously affirmed, without costs.
A preponderance of the evidence supports the court's finding that respondent neglected the special needs child by failing to properly supervise him and failing to attend numerous medical appointments. The court was within its discretion in crediting
the testimony of petitioner's medical expert (see Matter of Cerda, 114 AD2d 795, 795-796 [1st Dept 1985]).
A preponderance of the evidence also supports the court's finding of neglect based on the child's excessive absences from school. The record shows that between September 11, 2011 and February 7, 2012, the child missed 52 days of school. The court rejected respondent's explanation that she missed numerous medical appointments for the child because of inclement weather and lateness, resulting in the child being unable to obtain a prescription for a new protective helmet that was required for him to attend school and causing his absence from school [*2]for more than two months until the new helmet was obtained, and there is no basis for disturbing the court's credibility determination (see Matter of Aliyah B. [Denise J.], 87 AD3d 943 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK